Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the subject application filed on 08/13/2020:
Claims 1-20 have been examined.
Claims 7-8, 13-14 and 20 have been objected to.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 3-5, 9-10, 12, 15, 17 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Febbo (Pub. No.: US20210080589A1) in view of Qiu (Pub. No.: CN107316048A), and further in view of Diederichs (Pub. No.: US20210192788A1).  
As per claims 1, 10 and 17, Febbo discloses through the invention (see entire document) a method/system/device for classifying objects as static or dynamic (see entire document, particularly Para [0034, 0036, 0039]), the method comprising: 
at least one processor coupled to memory (see entire document, particularly Para [0015-0019, 0031, 0043, 0073]); 
determining, by at least one processor of a device, first light detection and ranging (LIDAR) data associated with a convex hull of an object at a first time (see entire document, particularly Para [0057, 0061] – teaching a list of convex hulls as each convex hull that describe an obstacle's spatial dimensions); 
determining, by the at least one processor, second LIDAR data associated with the convex hull at a second time after the first time (see entire document, particularly Para [0057, 0061] – teaching a list of convex hulls as each convex hull that describe an obstacle's spatial dimensions); 
generating, by the at least one processor, based on the first LIDAR data and the second LIDAR data, features associated with the convex hull (see entire document, particularly Para [0057, 0061], claims 3, 12); 
determining, by the at least one processor, that the object is static (see entire document, particularly Para [0034, 0036, 0039]); and 
causing operation, by the at least one processor, of a machine based on that the object is static (see entire document, particularly Para [0029]).
Febbo does not explicitly disclose through the invention, or is missing a buffer; generating, based on the first LIDAR data and the second LIDAR data, a vector comprising values of features associated with the convex hull; determining, based on the vector, a probability that the object is static; causing operation of a machine based on the probability that the object is static.
However, Qiu teaches through the invention (see entire document), particularly in abstract, Para [0048, 0074, 0079, 0123], acquiring multiple target obstacle blocks according to original laser point cloud; acquiring static probability vectors and dynamic probability vectors of the target obstacle blocks; and according to the static probability vectors and the dynamic probability vectors, determining the types of the 
 Qiu further teaches through the invention (see entire document), particularly in Para [0032-0034, 0090-0092, 0114-0115], obtaining a filtered output vector according to the static probability vector and the dynamic probability vector; filtering output vectors as a category of the target obstacle block.
The Examiner finds that the “filtering output vectors as a category of the target obstacle block,” in the Qiu reference, teaches on step for “determining a probability that the object is static or dynamic” in the instant application, because both “filtering” of Qiu and “determination of probability” of the instant application come up with a product/result of whether an object/obstacle is static (not moving) or dynamic (moving).    
Diederichs, in turn, teaches through the invention (see entire document), particularly in fig. 18a-d, Para [0013, 0147, 0154], extracting, using one or more processors of the vehicle, features of the one or more calibration targets from the first set of LiDAR points, that further comprises: clustering the first set of LiDAR points into spatial clusters of LiDAR points; for each cluster: filter the LiDAR points within the cluster to detect outlier LiDAR points; refine the cluster by removing any detected outlier LiDAR points from the cluster; filter the cluster by its convex hull, where the convex hull forms a rectangle of known dimensions; spatial clusters filtered by their convex hull to recover the clusters containing the checkerboards them-selves; convex hull of the checkerboard clusters that forms a rectangle of known dimensions; an example LiDAR feature extraction process summarized as the point cloud first clustered, then the clusters filtered for points described by a 3D plane, and finally the checkerboard clusters are recovered by analyzing the convex hull formed by the cluster's edge points.
Diederichs further teaches through the invention (see entire document), particularly in fig. 4, Para [0111], control module 406 that receives the data representing the trajectory 414 and the data representing the AV position 418 and operates the control functions 420a-c (e.g., steering, throttling, braking, ignition) of the AV in a manner that will cause the AV 100 to travel the trajectory 414 to the destination 412; if the trajectory 414 includes a left turn, the control module 406 that will operate the control functions 420a-c in a manner such that the steering angle of the steering function will cause the AV 100 to turn left and the throttling and braking will cause the AV 100 to pause and wait for passing pedestrians or vehicles before the turn is made.
Diederichs further teaches through the invention (see entire document), particularly in fig. 1, Para [0080-0081], one or more of the Level 1, 2, 3, 4 and 5 vehicle systems that may automate certain vehicle operations (e.g., steering, braking, and using maps) under certain operating conditions based on processing of sensor inputs; an AV system 120 that operates the AV 100 along a trajectory 198 through an environment 190 to a destination 199 (sometimes referred to as a final location) while avoiding objects (e.g., natural obstructions 191, vehicles 193, pedestrians 192, cyclists, and other obstacles) and obeying rules of the road (e.g., rules of operation or driving preferences.
Diederichs further teaches through the invention (see entire document), particularly in fig. 3, Para [0097], main memory 306 used for storing temporary variables or other intermediate information during execution of instructions to be executed by the processor 304. 
The Examiner finds that the “main memory used for storing temporary variables or other intermediate information,” in the Diederichs reference teaches on “buffer” in the instant application, because it is well known in the art that “[i]n computer science, a data buffer (or just buffer) is a region of a physical memory storage used to temporarily store data while it is being moved from one place to another. ... [i]n all cases, the data stored in a data buffer are stored on a physical storage medium.”   (See https://en.wikipedia.org/wiki/Data_buffer last accessed 02/15/2022).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Febbo by incorporating, applying and utilizing the above steps, technique and features as taught by Qiu. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to acquire multiple target obstacle blocks according to original laser point cloud; acquire static probability vectors and dynamic probability vectors of the target obstacle blocks; and according to the static probability vectors and the dynamic probability vectors, determine the types of the target obstacle blocks to improve accuracy of point cloud classification (see entire Qiu document, particularly abstract); AND
by incorporating, applying and utilizing the above steps, technique and features as taught by Diederichs. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to operate the autonomous vehicle along a trajectory through an environment to a destination (sometimes referred to as a final location) while 

As per claims 3, 12 and 19, Febbo further discloses through the invention (see entire document) determining a transform between the first LIDAR data and the second LIDAR data, wherein generating the vector is further based on the transform (see entire document, particularly Para [0057, 0061], claims 3, 12).

As per claim 4, Febbo does not explicitly disclose through the invention, or is missing features that comprise an area associated with the first LIDAR data and the second LIDAR data.
However, Diederichs teaches through the invention (see entire document), particularly in fig. 16, Para [0038, 0145], visualized geometrical features of a given checkerboard in the i-th pose observed in both the camera coordinate system C and in the LiDAR coordinate system, L, that represent areas. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Febbo by incorporating, applying and utilizing the above steps, technique and features as taught by Diederichs. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to operate the autonomous vehicle along a trajectory through an environment to a destination (sometimes referred to as a final location) while avoiding objects (e.g., natural obstructions, vehicles, pedestrians, cyclists, and other obstacles) and obey rules of the road (e.g., rules of operation or driving preferences) (see entire Diederichs document, particularly Para [0081]).

As per claim 5, Febbo does not explicitly disclose through the invention, or is missing features that
comprise a range between the machine and a data point of the convex hull. 
However, Diederichs teaches through the invention (see entire document), particularly in Para [0139, 0169], LiDAR range sensors that provide numerous geometrical constraints and are easily detected by both sensors; range of parameters each projecting the LiDAR points.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Febbo by incorporating, applying and utilizing the above steps, technique and features as taught by Diederichs. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to operate the autonomous vehicle along a trajectory through an environment to a destination (sometimes referred to as a final location) while avoiding objects (e.g., natural obstructions, vehicles, pedestrians, cyclists, and other obstacles) and obey rules of the road (e.g., rules of operation or driving preferences) (see entire Diederichs document, particularly Para [0081]).

As per claims 9 and 15, Febbo further discloses through the invention (see entire document) causing operation of the machine that comprises setting a driving speed of an autonomous vehicle (see entire document, particularly Para [0030, 0063-0065, 0070]). 

2.	Claims 2, 6, 11, 16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Febbo, Qiu and Diederichs, further in view of SOHN (Pub. No.: US20180211103A1).
As per claims 2, 11 and 18, Febbo further discloses through the invention (see entire document) determining a value associated with the vector, wherein determining the probability that the object is static is further based on the value associated with the vector. 
Febbo does not explicitly disclose through the invention, or is missing an expected value associated with vector; determining probability that the object is static further based on the expected value associated with the vector.
However, Qiu teaches through the invention (see entire document), particularly in abstract, Para [0048, 0074, 0079, 0123], acquiring multiple target obstacle blocks according to original laser point cloud; acquiring static probability vectors and dynamic probability vectors of the target obstacle blocks; and according to the static probability vectors and the dynamic probability vectors, determining the types of the target obstacle blocks; each of the static probability vectors that includes a plurality of dimensions, each dimension corresponding to the probability of a class; each of the dynamic probability vectors that includes a plurality of dimensions, each dimension corresponding to the probability of a class.
Qiu further teaches through the invention (see entire document), particularly in Para [0032-0034, 0090-0092, 0114-0115], obtaining a filtered output vector according to the static probability vector and the dynamic probability vector; filtering output vectors as a category of the target obstacle block.
The Examiner finds that the “filtering output vectors as a category of the target obstacle block,” in the Qiu reference, teaches on step for “determining a probability that the object is static or dynamic” in the instant application, because both “filtering” of Qiu and “determination of probability” of the instant application come up with a product/result of whether an object/obstacle is static (not moving) or dynamic (moving).    
SOHN, in turn, teaches through the invention (see entire document), particularly in fig. 13, Para [0078], both fixed object and moving object that can be stored in one map; wherein in this space, a fixed object such as a wall or glass is displayed with a value of 1, and other moving objects are displayed with a value between 2 and 5; a larger value that indicates a higher mobility, which means that an object is expected to move dynamically or be removed soon.
The Examiner finds that the “larger value that indicates a higher mobility, which means that an object is expected to move dynamically or be removed soon,” in the SOHN reference teaches on “expected value” in the instant application, similar to how it is discussed about “static object hypothesis” in Para [0014, 0019] of the originally filed specification. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Febbo by incorporating, applying and utilizing the above steps, technique and features as taught by Qiu. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to acquire multiple target obstacle blocks according to original laser point cloud; acquire static probability vectors and dynamic probability vectors of the target obstacle blocks; and according to the static probability vectors and the dynamic probability vectors, determine the types of the target obstacle blocks to improve accuracy of point cloud classification (see entire Qiu document, particularly abstract); AND
by incorporating, applying and utilizing the above steps, technique and features as taught by SOHN. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify a moving object; sense, by robot, a first object located outside the robot; calculate mobility of the sensed first object, and store sensed 

As per claim 6, Febbo does not explicitly disclose through the invention, or is missing features that comprise angular bearings associated with a data point of the convex hull.
However, Diederichs teaches through the invention (see entire document), particularly in fig. 8, 16, Para [0038, 0119, 0145], operation of the LiDAR system 602 in additional detail; visualized geometrical features of a given checkerboard in the i-th pose observed in both the camera coordinate system C and in the LiDAR coordinate system, L, that represent different angles/angular bearings associated with data points of convex hull. 
SOHN, in turn, teaches through the invention (see entire document), particularly in Para [0060], possibility continuously determine whether the sensed object is a static obstacle or a moving obstacle without directly registering all the information coming into a laser distance sensor such as the LiDAR sensor, and register only static obstacle information in the map; coordinate system that can be extracted by calculating distance information and angle information of a specific object obtained from the laser sensor as the current position information of the robot. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Febbo by incorporating, applying and utilizing the above steps, technique and features as taught by Diederichs. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to operate the autonomous vehicle along a trajectory through an environment to a destination (sometimes referred to as a final location) while avoiding objects (e.g., natural obstructions, vehicles, pedestrians, cyclists, and other obstacles) and obey rules of the road (e.g., rules of operation or driving preferences) (see entire Diederichs document, particularly Para [0081]); AND 
by incorporating, applying and utilizing the above steps, technique and features as taught by SOHN. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify a moving object; sense, by robot, a 

As per claim 16, Febbo does not explicitly disclose through the invention, or is missing determining: 
an area associated with the first LIDAR data and the second LIDAR data, 
a range between the machine and a data point of the convex hull, or 
angular bearings associated with the data point of the convex hull, 
wherein generating the vector is further based on at least one of the area, the range, or the angular bearings.
However, Diederichs teaches through the invention (see entire document), particularly in fig. 16, Para [0038, 0145], visualized geometrical features of a given checkerboard in the i-th pose observed in both the camera coordinate system C and in the LiDAR coordinate system, L, that represent vectors and areas. 
Diederichs further teaches through the invention (see entire document), particularly in Para [0139, 0169], LiDAR range sensors that provide numerous geometrical constraints and are easily detected by both sensors; range of parameters each projecting the LiDAR points.
Diederichs teaches through the invention (see entire document), particularly in fig. 8, 16, Para [0038, 0119, 0145], operation of the LiDAR system 602 in additional detail; visualized geometrical features of a given checkerboard in the i-th pose observed in both the camera coordinate system C and in the LiDAR coordinate system, L, that represent different vectors, angles/angular bearings associated with data points of convex hull. 
SOHN, in turn, teaches through the invention (see entire document), particularly in Para [0060], possibility continuously determine whether the sensed object is a static obstacle or a moving obstacle without directly registering all the information coming into a laser distance sensor such as the LiDAR sensor, and register only static obstacle information in the map; coordinate system that can be extracted by calculating distance information and angle information of a specific object obtained from the laser sensor as the current position information of the robot. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Febbo by incorporating, applying and utilizing the above steps, technique and features as taught by Diederichs. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to operate the autonomous vehicle along a trajectory through an environment to a destination (sometimes referred to as a final location) while avoiding objects (e.g., natural obstructions, vehicles, pedestrians, cyclists, and other obstacles) and obey rules of the road (e.g., rules of operation or driving preferences) (see entire Diederichs document, particularly Para [0081]); AND 
by incorporating, applying and utilizing the above steps, technique and features as taught by SOHN. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify a moving object; sense, by robot, a first object located outside the robot; calculate mobility of the sensed first object, and store sensed information and sensed time information of the first object as a fixed object, when the mobility of the first object calculated by the control unit of the robot is lower than a preset reference (see entire SOHN document, particularly abstract).

Allowable Subject Matter
1.	Claims 7-8, 13-14 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662